DETAILED ACTION
Papers filed on 10/13/2021 have been received.   Claims 1-20 are present for examination.  The Information Disclosure Statement has been considered on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,236,110 issued to Bains et al., hereinafter referred to as “Bains”.
Bains teaches a method of operating a memory device, the method comprising: receiving a refresh command (memory device 110 in fig. 1 receives a targeted refresh command) ; performing a refresh operation on a target row of a bank memory array (target row 214 in fig. 2A is refreshed. See col. 6, line 43 to col. 7, line 18); and providing status information to a memory controller for an adjacent row, relative to the target row, during a refresh operation period defining a refresh operation performed by the memory device.  (The controller receives an indication of a row hammer event. See col. 2, lines 49-64).
Allowable Subject Matter
Claims 1-15 are allowed.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the method of claim 16, wherein the status information includes a row hammer level and a bit error level.  The prior art of record also fails to teach or suggest the method of claim 16, further comprising: performing a scrubbing operation in relation to the status information.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose apparatuses and methods for refreshing rows of memory banks after a row hammer event.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/29/2022

/SON L MAI/Primary Examiner, Art Unit 2827